     Case: 1:19-cv-04383 Document #: 46 Filed: 10/18/19 Page 1 of 2 PageID #:1852




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LVMH SWISS MANUFACTURES SA,
                                                    Case No. 19-cv-04383
               Plaintiff,
                                                    Judge Sharon Johnson Coleman
v.
                                                    Magistrate Judge Sunil R. Harjani
AK WATCH CO. LTD STORE, et al.,

               Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on September 25, 2019 [42], in

favor of Plaintiff LVMH Swiss Manufactures SA (“TAG Heuer” or “Plaintiff”) and against the

Defendants Identified in Schedule A in the amount of one hundred thousand dollars ($100,000)

per Defaulting Defendant for offering for sale or selling products infringing directly and/or

indirectly the patented TAG Heuer Design, and TAG Heuer acknowledges payment of an agreed

upon damages amount, costs, and interest and desires to release this judgment and hereby fully

and completely satisfy the same as to the following Defendant:

               Defendant Name                                         Line No.
          Chinese Watch Factory Store                                    8

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendant are hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.




                                                1
   Case: 1:19-cv-04383 Document #: 46 Filed: 10/18/19 Page 2 of 2 PageID #:1852




Dated this 18th day of October 2019.   Respectfully submitted,


                                       /s/ Allyson M. Martin
                                       Amy C. Ziegler
                                       Justin R. Gaudio
                                       Allyson M. Martin
                                       Greer, Burns & Crain, Ltd.
                                       300 South Wacker Drive, Suite 2500
                                       Chicago, Illinois 60606
                                       312.360.0080
                                       312.360.9315 (facsimile)
                                       aziegler@gbc.law
                                       jgaudio@gbc.law
                                       amartin@gbc.law

                                       Counsel for Plaintiff LVMH Swiss Manufactures SA




                                          2
